Case: 2:16-cv-00684-JLG-EPD Doc #: 70 Filed: 11/28/18 Page: 1 of 3 PAGEID #: 1889                  (1 of 3)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                 Filed: November 26, 2018

Mr. James O. Fleckner
Goodwin Procter
100 Northern Avenue
Boston, MA 02210

Mr. Jeffrey S. Goldenberg
Goldenberg Schneider
1 W. Fourth Street
18th Floor
Cincinnati, OH 45202

Mr. Eric S. Mattson
Sidley Austin
One S. Dearborn Street
Chicago, IL 60603

Ms. Amber Lea Merl
Carpenter, Lipps & Leland
280 N. High Street
Suite 1300
Columbus, OH 43215

Mr. Brian Patrick Nally
Reminger Company
101 W. Prospect Avenue
Suite 1400
Cleveland, OH 44115

Mr. Matthew S. Sheldon
Goodwin Procter
901 New York Avenue, N.W.
Washington, DC 20001

                     Re: Case No. 18-3751, Enrique Bernaola v. Checksmart Financial, LLC, et al
                         Originating Case No. : 2:16-cv-00684
Case: 2:16-cv-00684-JLG-EPD Doc #: 70 Filed: 11/28/18 Page: 2 of 3 PAGEID #: 1890   (2 of 3)



Dear Sir or Madam,

  The Court issued the enclosed (Order/Opinion) today in this case.

                                               Sincerely yours,

                                               s/Connie A. Weiskittel
                                               Mediation Administrator


cc: Mr. Richard W. Nagel

Enclosure

No mandate to issue
Case: 2:16-cv-00684-JLG-EPD Doc #: 70 Filed: 11/28/18 Page: 3 of 3 PAGEID #: 1891            (3 of 3)



                                         Case No. 18-3751

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER



ENRIQUE BERNAOLA

              Plaintiff - Appellant

v.

CHECKSMART FINANCIAL, LLC; CHECKSMART FINANCIAL, LLC, PLAN
COMMITTEE; PAGLE HELTERBRAND; CETERA ADVISOR NETWORKS, LLC

              Defendants - Appellees



     In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

parties' stipulation to dismiss,

     It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

of Appellate Procedure.

                                                  ENTERED PURSUANT TO RULE 33,
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


Issued: November 26, 2018
                                                  ___________________________________
